Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to0 the Application 17/065,710 filed 10/08/2020.
Claims 1-5 are pending in the Application.

Specification
The title of the invention is objected.  Typographical error in the Title needs to be corrected. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Limitation of claim 1 “a converter configured to receive power of a battery to convert the power to power needed for a load, wherein the power input from the battery” is formulated unclear on what Applicants intent to mean, such as the term “wherein the power input from the battery” raises the question: “the power input” to where/what.
Limitations of claim 1 “is controlled by a manual control signal (IGON) or by a controller (MCU) of the BMS“ is formulated unclear on what Applicants intent to mean, such as it is not clear by what is controlled “the power input from the battery” at this point, not in general or might be, and controlled by “signal” or by “controller”
Moreover term “or” creates indefiniteness.
Limitation of claim 1 “inactivating the signal (IGON) among the signal (IGON) and a signal (MWAKEUP) input to the converter” is formulated unclear on what Applicants intent to mean.
Limitation of claim 1 “the controller (MCU) driven by output power of the converter and configured to activate a signal (MWAKEUP) for controlling the driving of the converter” is formulated unclear on what Applicants intent to mean, such as: if controller (MCU) driven by output power of the converter, how does controller (MCU) controls the driving of the converter.
Limitation of claim 4 “inactivating the signal (IGON) among the signal (IGON) and a signal (MWAKEUP) input to the converter” is formulated unclear on what Applicants intent to mean.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent 8,552,588).
	With respect to claim 1 (as best understood) Yang teaches An automatic power supply control device of a battery management system (BMS) that automatically controls power supplied from a battery to a load (col. 1, ll.53-57), the device comprising: 
a converter configured to receive power of a battery to convert the power to power needed for a load, wherein the power input from the battery is controlled by a manual control signal (IGON) or by a controller (MCU) of the BMS (rectifier BR101/PS101/converter configured to convert and transfer a power from battery BAT101 to a load (col. 3, ll.65-67; col. 4, ll.1-3), wherein the power is controlled by manual control device MI101 and by central control unit CCU101 (col. 4, ll.12-13)); 
a manual control signal generator configured to generate the manual control signal (IGON) for controlling driving of the converter (manual control device MI101 generates signal/manual control signal to control driving PS101/converter (col. 5, ll.24-28, ll.36-37)); 
a control signal conversion part configured to, when the manual control signal (IGON) is activated and a predetermined time has elapsed, transmit a signal (NIG), which indicates that the manual control signal (IGON) is activated, to the controller (MCU) and inactivate the manual control signal (IGON) (drive control CD101/control signal conversion part generates an activation signal to activate relevant circuits including control driving PS101/converter, which transfers signal to manipulate/stop/inactivate/activate manual control device MI101 (col. 4, ll.9-12, ll.34-36; col. 10, ll.47-50; col. 8, ll.25-29)); and 
(central control unit CCU101/controller MCU to control operations of control driving PS101/converter and control power supplied to the load (col. 5, ll.19-37; col. 6, ll.64-67; col. 8, ll.49-54; col. 10, ll.47-49)).
With respect to claim 4 (as best understood) Yang teaches An automatic power supply control method of a battery management system (BMS) that automatically controls power supplied from a battery to a load (col. 1, ll.53-57), the method comprising: 
generating, by a user's switching, a manual control signal (IGON) (generating signal/manual control signal to control power by manual control device MI101 (col. 4, ll.12-13); 
waking, by the manual control signal (IGON), the converter up and generating power needed for a load using power of a battery (generating signal/manual control signal to control driving/activate/wakeup PS101/converter (col. 5, ll.24-28, ll.36-37; col. 10, ll.47-50)); 
generating, by a controller (MCU), which is driven by the power generated by the converter, of the BMS, a signal (MWAKEUP) for controlling driving of the converter (central control unit CCU101/controller MCU to control operations of control driving PS101/converter and control power supplied to the load (col. 5, ll.19-37; col. 6, ll.64-67; col. 8, ll.49-54; col. 10, ll.47-49));
inactivating the signal (IGON) among the signal (IGON) and a signal (MWAKEUP) input to the converter (generating an activation signal to activate relevant circuits including control driving PS101/converter, which transfers signal to manipulate/stop/inactivate/activate manual control device MI101 (col. 4, ll.9-12, ll.34-36; col. 10, ll.47-50; col. 8, ll.25-29)); and 
controlling, by the controller configured to control the signal (MWAKEUP), the driving of the converter (drive control CD101/control signal conversion part generates an activation signal to activate relevant circuits including control driving PS101/converter, which transfers signal to manipulate/stop/inactivate/activate manual control device MI101 (col. 4, ll.9-12, ll.34-36; col. 10, ll.47-50; col. 8, ll.25-29).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang  as applied to claims 1, 4 above, and further in view of Kanzaki et al. (US Patent Application Publication 20200324664).

Claim 2: wherein the control signal conversion part includes: a time delay part configured to distribute an output voltage output from the manual control signal generator and delay the distributed output voltage for the predetermined time (paragraphs 0041], [0081], [0134]); a first switch switched by the output voltage delayed by the time delay part to inactivate the manual control signal (IGON) (paragraphs [0041], [0129], [0130]); and a second switch switched by the output voltage delayed by the time delay part to output the signal (NIG) (paragraph [0134]).
Claim 3: wherein the time delay part includes: a voltage distribution circuit configured to distribute the output voltage output from the manual control signal generator (paragraphs [00122], [0134], [0176]); and a time constant circuit configured to delay output of the voltage distribution circuit for the predetermined time (paragraph [0044]).
Claim 5:  further comprising: receiving, by the controller, information about a remaining charge amount of the battery from a remaining battery amount sensor configured to detect the remaining charge amount of the battery (paragraph [0241]); and controlling, by the controller, the driving of the converter using the information about the remaining charge amount of the battery (paragraph [0354]).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
02/17/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851